Citation Nr: 0016463	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  99-03 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for prostatitis, as 
secondary to exposure to the herbicide Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active service from May 1968 to May 
1970.  

This appeal arises from an October 1998 rating decision of 
the North Little Rock, Arkansas Department of Veterans 
Affairs (VA) Regional Office (RO), which denied service 
connection for prostatitis, as secondary to exposure to the 
herbicide Agent Orange.  Notice of this rating decision was 
given by letter dated in November 1998.

The Board notes that the veteran indicated in his February 
1999 substantive appeal that he desired a hearing before a 
member of the Board sitting in Washington, D.C.  A hearing 
was duly scheduled on June 6, 2000.  Notice was sent to the 
veteran at his last known address by letter dated in May 
2000.  A handwritten note on the face of the copy of this 
letter indicates, however, that the veteran failed to report.  
There is no indication that the letter was returned as 
undeliverable.  The Board concludes that VA met its duty to 
assist in proffering the veteran an opportunity to testify 
before a member of the Board.  "In the normal course of 
events, it is the burden of the veteran to keep the VA 
apprised of his whereabouts.  If he does not do so, there is 
no burden on the part of the VA to turn up heaven and earth 
to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

The Board also notes that the veteran's representative 
submitted additional evidence in January 1999.  The RO did 
not respond with a supplemental statement of the case, 
showing that it had considered the additional evidence.  
However, the Board finds that a remand is not necessary in 
the present case.  First, the medical records-proffered by 
the office of George M. Finley, M.D. and dated from March 
1986 to October 1996-are duplicates of those already of 
record and previously considered by the RO, as indicated in 
the December 1998 statement of the case (the RO improperly 
identified the physician as "Mike" Finley, but a review of 
the actual records then in the claims file reveals that the 
treating physician was, in fact, "George" Finley).  Second, 
the November 1998 statement proffered by Chris A. Primeaux, 
D.C., is not relevant to the issue at hand.  Rather, it 
concerns a diagnosis of left posterior ilium with associated 
piriformas (sic) spasm and slight left short leg.  See 
38 C.F.R. § 19.37 (1999); Bernard v. Brown, 4 Vet. App. 384 
(1993).


FINDING OF FACT

The appellant has not presented competent medical evidence of 
a nexus, or link, between currently manifested prostatitis 
and his active service, including exposure to Agent Orange.


CONCLUSION OF LAW

The claim for entitlement to service connection for 
prostatitis, including as secondary to exposure to the 
herbicide Agent Orange, is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  Moreover, a veteran who served in Vietnam 
during the period January 9, 1962 through May 7, 1975 is 
presumed to have been exposed to certain herbicides.  38 
U.S.C.A. § 1116 (West 1991); 38 C.F.R. § 3.307(a)(6) (1999).  
A veteran's exposure to Agent Orange will be presumed if the 
veteran suffers from one of the presumptive diseases listed 
under 38 C.F.R. § 3.309(e) (1999).  See McCartt v. West, 12 
Vet. App. 164 (1999).  The presumptive diseases include 
prostate cancer.  38 C.F.R. § 3.309(e).

The threshold question which must be answered by the Board is 
whether the veteran has submitted a well-grounded claim as 
required by 38 U.S.C.A. § 5107(a).  A well-grounded claim is 
one that is plausible, capable of substantiation or 
meritorious on its own.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  While the claim need not be conclusive, it must 
be accompanied by supporting evidence.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  To establish that a claim for 
service connection is well grounded, a veteran must present 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997);  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  The nexus requirement may also be satisfied 
by a presumption that certain diseases manifested themselves 
within certain prescribed periods are related to service.  
Caluza, 7 Vet. App. at 506.

In this case, the veteran asserts that he suffers from 
prostate problems as a direct result of exposure to Agent 
Orange in service. 

The veteran's report of discharge establishes that he served 
in Vietnam as a light weapons infantryman, earning the Combat 
Infantryman Badge as well as the Vietnam Campaign Medal with 
60 device and the Vietnam Service Medal with two bronze 
service stars.  Service medical records, however, document no 
complaints of or treatment for prostate problems.

Private medical evidence of record shows that prostatitis was 
diagnosed beginning in June 1988.  Thereafter, the veteran 
was treated intermittently for the condition and, in October 
1996 was diagnosed with chronic prostatitis.  However, the 
medical evidence of record, including a September 1998 VA 
examination report, shows no findings or diagnosis of 
prostate cancer.  The September 1998 VA examination report 
contains an impression of "prostate condition secondary to 
exposure to Agent Orange, with normal examination at this 
time."  Thus, despite the reference to Agent Orange, the 
examiner found no condition during the examination that could 
be etiologically linked to the veteran's active service, 
including exposure to the herbicide Agent Orange.

Since no competent medical evidence has been introduced into 
the record that establishes that the veteran has prostate 
cancer, which is the condition identified by the regulations, 
he may not rely on the provision set forth in 38 C.F.R. § 
3.309(e) to satisfy the nexus requirement.  Moreover, there 
is no competent medical evidence or opinion which establishes 
a nexus between any currently manifested prostatitis and the 
veteran's active service, including exposure to the herbicide 
Agent Orange.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  Furthermore, while the veteran avers that symptoms of 
his prostate problems have occurred continuously since his 
discharge from active service, the medical evidence of record 
simply does not concur.  The first instance of prostate 
problems reflected in the medical records is dated, as noted 
above, in 1988-which is many years after his discharge from 
active service.  Nonetheless, assuming, without finding, that 
the veteran's statements establish a continuity of 
symptomatology, the Board notes that medical evidence is 
still required provide the necessary link between these 
symptoms and a current, claimed disability.  See Savage v. 
Gober, 10 Vet. App. 488, 497 (1997).  

The evidentiary record presents no other medical evidence or 
opinions linking the veteran's prostatitis to his active 
service, including exposure to the herbicide Agent Orange.

The veteran has presented his own statements regarding the 
cause of his prostatitis.  However, the veteran's lay 
statements, without supporting medical evidence, are not 
sufficient to establish a well-grounded claim for service 
connection for prostatitis.  Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
the claim for service connection for prostatitis, including 
as secondary to exposure to the herbicide Agent Orange, is 
not well grounded and is denied.

The Board is aware of no circumstances in this matter that 
would put the VA on notice that any additional relevant 
evidence may exist which could be obtained that, if true, 
would well-ground the veteran's claim of entitlement to 
service connection for peripheral neuropathy.  See generally 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1996). 



ORDER

Service connection for prostatitis, either as directly 
related to service or as secondary to exposure to the 
herbicide Agent Orange, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

